 8:19-cv-00552-RGK-PRSE Doc # 22 Filed: 11/20/20 Page 1 of 1 - Page ID # 243




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JUSTIN BUMANN,

                  Petitioner,                            8:19CV552

      vs.
                                                          ORDER
TOM BARR, Hospital Administrator;
and KRIS BOE SIMMONS, Clinical
Program Manager;

                  Respondents.


      IT IS ORDERED that:

       1.    Respondents’ Motion to Seal (filing 18) is granted. Respondents’
Partial Designation of State Court Records (filing 19) shall be filed under seal.

       2.     Respondents’ Motion to Restrict (filing 20) is granted. Respondents’
Brief in Support of Motion for Summary Judgment (filing 21) shall be filed under
restricted access.

      3.   Petitioner is advised that his brief in response to Respondents’ Motion
for Summary Judgment and Brief in Support is due on December 18, 2020.

      Dated this 20th day of November, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
